DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1, 4, 9, 12, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US PG Pub. No. 2017/0180928).
As per claim 1:
Sharma teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed (see Figure 8, paragraph [0059], computing device 800 comprise of memory device 804 for storing instructions executable by processing unit 802), cause the apparatus to at least:
receive a machine learning model (see paragraph [0037], discloses the device 202 receives two location-based rules 254 from the server. Note: Examiner is reading said two location-based rules 254 as said machine learning model);
identify at least one of a location or trajectory (see paragraph [0037], the device also receives location information of “Best Coffee” 230 from server);
generate a context vector based on a context of the at least one of the location or trajectory (see paragraph [0046], the current position of the electronic is determined and compared to one or more location-based rules to determine whether the device corresponds to a POI location. Note: Examiner is reading said POI location as said context vector);
dimensionally reduce the context vector using the machine learning model to generate a state vector (see paragraph [0046], a determination is made as to whether the location-based rule has been met or satisfied, for example based on various factors such as the current device position corresponding to a location associated with one or more of the POIs. In response to one or more location-based rules being satisfied, one or more attribution events are generated and stored at the device. Note: Examiner is reading said generated one or more attribution events as said state vector);
provide the state vector (see paragraph [0047], the one or more attribution events are sent to the server along with a device-specific identifier. Said information could be sent as coarse location data, please see paragraphs [0036], [0042]), and receive location-related information or services responsive to the state vector (see paragraph [0042], in response to receiving said coarse data, the server sends data 322 to the electronic device 302. Said data 322 represents POIs, POI types, location data for POIs, etc.).
As per claim 4:
Sharma teaches the apparatus of claim 1, wherein the apparatus is further caused to: store the context vector in a memory together with previously stored context vectors for a plurality of stored context vectors (see paragraph [0028], the electronic device 202 may have various data stored thereon. Electronic device 202 having a data store 250 storing POI data 252. POI data 252 stored by electronic device 202 include specific locations that users may find useful or interesting, and which have a designed location that may be defined by location data, please see paragraph [0029]).
As per claim 9:
Sharma teaches a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein (see Figure 8, paragraph [0059], computing device 800 comprise of memory device 804 for storing instructions executable by processing unit 802), the computer-executable program code instructions comprising program code instructions to:
receive a machine learning model (see paragraph [0037], discloses the device 202 receives two location-based rules 254 from the server. Note: Examiner is reading said two location-based rules 254 as said machine learning model);
identify at least one of a location or trajectory (see paragraph [0037], the device also receives location information of “Best Coffee” 230 from server);
generate a context vector based on a context of the at least one of the location or trajectory (see paragraph [0046], the current position of the electronic is determined and compared to one or more location-based rules to determine whether the device corresponds to a POI location. Note: Examiner is reading said POI location as said context vector);
dimensionally reduce the context vector using the machine learning model to generate a state vector (see paragraph [0046], a determination is made as to whether the location-based rule has been met or satisfied, for example based on various factors such as the current device position corresponding to a location associated with one or more of the POIs. In response to one or more location-based rules being satisfied, one or more attribution events are generated and stored at the device. Note: Examiner is reading said generated one or more attribution events as said state vector);
provide the state vector (see paragraph [0047], the one or more attribution events are sent to the server along with a device-specific identifier. Said information could be sent as coarse location data, please see paragraphs [0036], [0042]), and receive location-related information or services responsive to the state vector (see paragraph [0042], in response to receiving said coarse data, the server sends data 322 to the electronic device 302. Said data 322 represents POIs, POI types, location data for POIs, etc.).
Claim 12 is rejected in the same scope as claim 4.
As per claim 17:
Sharma teaches a method comprising:
receiving a machine learning model (see paragraph [0037], discloses the device 202 receives two location-based rules 254 from the server. Note: Examiner is reading said two location-based rules 254 as said machine learning model);
identifying at least one of a location or trajectory (see paragraph [0037], the device also receives location information of “Best Coffee” 230 from server);
generating a context vector based on a context of the at least one of the location or trajectory (see paragraph [0046], the current position of the electronic is determined and compared to one or more location-based rules to determine whether the device corresponds to a POI location. Note: Examiner is reading said POI location as said context vector);
dimensionally reducing the context vector using the machine learning model to generate a state vector (see paragraph [0046], a determination is made as to whether the location-based rule has been met or satisfied, for example based on various factors such as the current device position corresponding to a location associated with one or more of the POIs. In response to one or more location-based rules being satisfied, one or more attribution events are generated and stored at the device. Note: Examiner is reading said generated one or more attribution events as said state vector);
providing the state vector (see paragraph [0047], the one or more attribution events are sent to the server along with a device-specific identifier. Said information could be sent as coarse location data, please see paragraphs [0036], [0042]);
and receiving location-related information or services responsive to the state vector (see paragraph [0042], in response to receiving said coarse data, the server sends data 322 to the electronic device 302. Said data 322 represents POIs, POI types, location data for POIs, etc.).
Claim 20 is rejected in the same scope as claim 4.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3, 10, 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Zheng (US PG Pub. No. 2011/0276565).
As per claim 2:
Sharma teaches the apparatus of claim 1 with the exception of:
wherein causing the apparatus to generate a context vector based on a context of the at least one of the location or trajectory comprises causing the apparatus to:
identify a plurality of points-of-interest proximate the at least one of the location or trajectory;
identify categories for the plurality of points-of-interest;
determine a count of points-of-interest for respective categories;
and generate a context vector based on the counts of points-of-interest for the respective categories.
Zheng teaches wherein causing the apparatus to generate a context vector based on a context of the at least one of the location or trajectory comprises causing the apparatus to:
identify a plurality of points-of-interest proximate the at least one of the location or trajectory (see paragraphs [0061], [0064], discloses a location and activity recommendation service 106 may determine location and activity of different POIs 606 in an enclosing rectangle of the stay points with coordinates);
identify categories for the plurality of points-of-interest (see paragraphs [0061], [0064], discloses determining types of POI);
determine a count of points-of-interest for respective categories (see paragraphs [0061], [0064], discloses count vectors for representing the number of different types of POIs);
and generate a context vector based on the counts of points-of-interest for the respective categories (see paragraph [0061], discloses count vector for location i is qi=[qi1, qi2, …,qil] for l types of POI).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of different POI in an interested region (as disclosed in Zheng) into Sharma. The motivation for doing so would be to represent a relationship between locations and activities (please see paragraph [0004] of Zheng).
As per claim 3:
Sharma in view of Zheng teaches the apparatus of claim 2.
Sharma does not teach wherein causing the apparatus to generate a context vector based on counts of points-of-interest for the respective categories comprises causing the apparatus to generate a context vector based on counts of points-of-interest for the respective categories relative to an average count of the points-of-interest for the respective categories.
Zheng teaches wherein causing the apparatus to generate a context vector based on counts of points-of-interest for the respective categories (see paragraph [0061], discloses count vector for location i is qi=[qi1, qi2, …,qil] for l types of POI) comprises causing the apparatus to generate a context vector based on counts of points-of-interest for the respective categories relative to an average count of the points-of-interest for the respective categories (see paragraph [0063], entry Y represented as 
    PNG
    media_image1.png
    68
    191
    media_image1.png
    Greyscale
).
Same rationale as provided for claim 2.
	Claim 10 is rejected in the same scope as claim 2.
	Claim 11 is rejected in the same scope as claim 3.
	Claim 18 is rejected in the same scope as claim 2.
	Claim 19 is rejected in the same scope as claim 3.
5.	Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of McGavran (US PG Pub. No. 2020/0151611).
As per claim 5:
Sharma teaches the apparatus of claim 4 with the exception of:
wherein the apparatus is further caused to:
receive a request for a client-updated machine learning model (see paragraph [0112], discloses remote computing devices are assigned bandwidth for use to in requesting access to critical updates to a machine learned model);
generate the client-updated machine learning model using the machine learning model and the plurality of stored context vectors (see paragraphs [0028], [0029], discloses receiving updated machine learning models over time, which can be based on contributions from external computing devices and can include feedback and metrics associated with the performance of machine-learned models);
and provide a representation of the client-updated machine learning model in response to the request for the client-updated machine learning model (see paragraph [0029], in response to the request, providing the updated machine learning model to the requesting system).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the updated machine learning models (as disclosed McGavran) into Sharma. The motivation for doing so would be to provide semantic observations based on sensor data associated with vehicle (please see paragraph [0005] of McGavran).
As per claim 6:
Sharma in view of McGavran teaches the apparatus of claim 5.
Sharma does not teach wherein the apparatus is further caused to:
receive a server-updated machine learning model, wherein the server-updated machine learning model is based, at least in part, on the representation of the client- updated machine learning model;
and rely upon the server-updated machine learning model in lieu of the machine learning model.
McGavran teaches wherein the apparatus is further caused to:
receive a server-updated machine learning model, wherein the server-updated machine learning model is based, at least in part, on the representation of the client- updated machine learning model (see paragraphs [0083], [0101], discloses receiving one or more updated/newer version of the machine-learning models from map service system);
and rely upon the server-updated machine learning model in lieu of the machine learning model (see paragraphs [0101], [0110], discloses readily accessing the one or more critical machine-learning model updates).
Same rationale as provided for claim 5.
As per claim 7:
Sharma in view of McGavaran teaches the apparatus of claim 5.
Sharma does not teach wherein the apparatus is further caused to:
establish a delta between the client-updated machine learning model and the machine learning model, wherein the representation of the client-updated machine learning model comprises the delta between the client-updated machine learning model and the machine learning model.
McGavaran teaches wherein the apparatus is further caused to:
establish a delta between the client-updated machine learning model and the machine learning model, wherein the representation of the client-updated machine learning model comprises the delta between the client-updated machine learning model and the machine learning model (see paragraph [0342], discloses the remote vehicle service system can store the updated machine learning model received from the remote computing device. Further, the remote map service system 120 can organize the plurality of machine learned models so that one or more of the models are the same format as those of the other set of devices).
Same rationale as provided for claim 5.
As per claim 8:
Sharma in view of McGavran teaches the apparatus of claim 5.
Sharma does not teach wherein the representation of the client-updated machine learning model comprises the client-updated machine learning model.
McGavran teaches wherein the representation of the client-updated machine learning model comprises the client-updated machine learning model (see paragraph [0279], data 718 is updated continuously or periodically as the vehicle travels. Thus said machine learning model is a client-update machine learning model).
Same rationale as provided for claim 5.
Claim 13 is rejected in the same scope as claim 5.
Claim 14 is rejected in the same scope as claim 6.
Claim 15 is rejected in the same scope as claim 7.
Claim 16 is rejected in the same scope as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474  

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474